SAWYER, Circuit Judge,
concurring specially. Upon a careful consideration of the case of Seymour v. Osborne [supra], Í am satisiied that the supreme court intended to lay down the rule broadly, that on an application for the re-issue of a patent the commissioner, in ascertaining the invention intended to be patented, and for which a reissue may be granted, has no authority to look beyond the patent as originally granted with the specifications and drawings thereto annexed, and the models deposited in the patent office, “except in certain special cases ns provided in a recent enactment,” referred to and cited by the court, viz.: 10 Stat. 200 (11 Wall. [78 U. S.] 544, 545). The enactment referred to is found in the last clause of section 58 of the act of 1870, and is in the following words: “But when there is neither model nor drawings, amendments may be made upon proof satisfactory to the commissioner that such new matter or amendment was a part of the original invention, and was omitted from the specification by inadvertence, accident or mistake as aforesaid.” This is the only exception the court recognizes to the rule as broadly and specifically stated, and repeated in different forms in the course of the opinion; and the exception is referred to “as provided by a recent enactment” — that is to say, the exception depends upon that provision of the statute. The provision was not in the act of 1830. As the exception is held to depend upon this enactment, it, of course, did not exist under the act of 1S3G; and under that act there was. in the opinion of the supreme court, no exception to the rule as laid down by that tribunal. The original patent to Nobel was. issued in 1SG5, under the pro visions of the act of 1S3G; and he could only obtain such rights as were secured to him by that act. On an application for a re-issue at any time during the five years intervening between the issue of the original patent and the passage of the act of 1870, under the rule established by the supreme court, there being no model, he would have been limited in the re-issue to the invention as described, suggested, or substantially indicated, or shown in the original patent and the specifications and drawings appended thereto. • Beyond this he could not go, and nowhere in the original patent and the specifications and drawings annexed to it is the subject-matter of the re-issued patents numbers 4S18 and 4S19 in any way suggested. These re-issues, therefore, could not have legally been made under the act of 1830. The rights of the parties must be determined under the provisions of that act, and the right to patents for these inventions, if it ever existed, lapsed by a failure to perfect it while that act was still in force. The proceeding for obtaining a re-issue since the passage of the act of 1870, so far as form is concerned, must be in accordance with the latter act. But to allow a party under the provision cited to go outside of the evidence recognized under the act of 1S30 to establish a right to a re-issue of a patent for an invention made and patented under that act, would be going beyond the mere forms and modes of proceedings, and would be to grant him a new right by restoring a right to a patent, if one ever existed, which had once been lost either by carelessness or design under the laws then in force, and after the public had acquired a right in the subject-matter by several years unobstructed legal use — the right to an original patent having been lost by lapse of time, and to a re-issue by failure to indicate the whole invention in the specifications finally adopted and annexed to the parent first issued. The last clause of section 53 of the act of 1S70, so far as granting a new right is concerned, in my judgment has no retroactive operation; and it can only apply to re-issues of patents originally issued since the passage of the act.
This is as far as it is necessary to go.in this case, and I prefer not to consider or determine the extent of the exceptions made by that provision until a case arises under a patent originally issued under the act of 1870. On these grounds I concur in the judgment ordered.
[For other cases involving this patent, see Giant-Powder Co. v. California Powder Works, 9S U. S. 120; Atlantic Giant-Powder Co. v. Mowbray, Case No. G24; Giant-Powder Co. v. California Vigorit Powder Co.. 4 Fed. 720, 5 Fed. 197; Giant-Powder Co. v. Safety Nitro-Powder Co., 19 Fed. 509; Atlantic Giant-Powder Co. v. Hulings, 21 Fed. 519.]